EXAMINER AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 14-15, and 17 were amended and claim 1 was canceled in an after-final amendment filed on May 17, 2021.
Claim 17 is amended by the Examiner’s amendment contained herein.
Claims 2-4 and 6-19 are pending and are allowed.

Claim Objections
Claim 17 was objected to in the previous Office action because of minor informalities. These issues have been resolved by the amendment filed on May 17, 2021, and the objection is withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in a telephone interview with Stephen A. Burch (Reg. No. 66,570) on May 25, 2021.
The application has been amended as follows:

In the claims:
For claim 17, make the following changes:
17.  A system for analyzing error logs comprising: 
a controller including a processor and a memory, the controller operating at least one software program and being configured to write error messages to an error log file stored in the memory; 
a computer including a log analyzer module, the computer being configured to receive the error log file from the controller, the error log file including a plurality of distinct entries, and wherein the log analyzer module includes a pattern detection module configured to tokenize each of the distinct entries by at least converting each series of sequential alphanumeric characters in each error log entry into an alphanumeric token, converting each series of sequential punctuation characters in each error log entry into a punctuation token, and each series of spaces in each error log entry into a space token and to detect patterns in tokenized log file entries, and configured to group the plurality of distinct entries into groups having similar token patterns, a coverage map module configured to visually display an output of the pattern detection module, wherein the visual display of the output includes visually indicating a matching error pattern across the plurality of segments, wherein a size of the visual indication is increased proportional to the frequency of an occurrence of the error pattern, and an interactive log analysis module configured to allow a user to manually add or remove portions of the error log file received at the computer; and 
an output of the computer configured to pass instructions to the processor in response to the pattern detection module identifying a known pattern, the instructions being operable to cause the processor to implement an error resolution.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 6, as indicated in the previous Office action, a search of the prior art found no prior art which explicitly teaches or reasonably suggests converting known sub-patterns of tokens in each tokenized entry into a corresponding secondary token, as described in the claim.  Claims 7-13 depend on claim 6 either directly or indirectly, and therefore also contain allowable subject matter as a result.  In the amendment filed on May 17, 2021, claims 2 and 14-15 were amended to depend on claim 6 instead of the now canceled claim 1.  Accordingly, claims 2-4 and 6-15 are allowed.
Regarding independent claim 16, as indicated in the previous Office action, a search of the prior art found no prior art which explicitly teaches or reasonably suggests “visually indicating a matching error pattern across the plurality of segments, wherein a size of the visual indication is increased proportional to the frequency of an occurrence of the error pattern,” as described in the claim.  Accordingly, claim 16 is allowed.
Regarding independent claim 17, as amended, a search of the prior art found no prior art which explicitly teaches or reasonably suggests “a coverage map module configured to visually display an output of the pattern detection module, wherein the visual display of the output includes visually indicating a matching error pattern across the plurality of segments, wherein a size of the visual indication is increased proportional to the frequency of an occurrence of the error pattern,” as described in the claim.  Accordingly, claims 17-19 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113